Citation Nr: 0832067	
Decision Date: 09/18/08    Archive Date: 09/30/08

DOCKET NO.  96-40 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel




INTRODUCTION

The veteran served on active duty from September 1965 to 
August 1967.

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from an August 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (the RO) which denied service connection 
for an acquired psychiatric condition. 

The veteran and his spouse testified at a hearing held at the 
RO in October 1996 before a RO Hearing Officer, the 
transcript of which has been associated with the veteran's 
claims folder.

In October 2003, the Board denied the veteran's claim for 
service connection for a psychiatric disorder, to include 
PTSD.  The veteran appealed to the United States Court of 
Appeals for Veterans Claims (the Court). As the result of a 
Joint Motion for Remand which was signed by the veteran's 
attorney and representatives of the Secretary of VA, in 
December 2005 order the Court vacated the Board's October 
2003 decision and remanded the appeal to the Board

In May 2007, the Board remanded this case for additional 
evidentiary development.  As will be discussed in detail 
below, this has been accomplished to the extent possible.  In 
June 2008, the VA Appeals Management Center (AMC) issued a 
supplemental statement of the case (SSOC) which continued to 
deny the veteran's claim.  The veteran's claims folder has 
been returned to the Board for further appellate review. 


FINDINGS OF FACT

1.  The veteran is currently diagnosed as having paranoid 
schizophrenia.

2.  A preponderance of the medical evidence of record 
indicates that the veteran does not have PTSD.

3.  No psychiatric disability was diagnosed in service or for 
two decades thereafter.  

4.  A preponderance of the medical evidence of record does 
not indicate that the veteran's currently-diagnosed paranoid 
schizophrenia is related to his military service.


CONCLUSION OF LAW

An acquired psychiatric disability was not incurred in the 
veteran's military service, nor may such incurrence be 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks entitlement to service connection for an 
acquired psychiatric disability, in particular PTSD.  He 
contends that his current psychiatric problems stem from 
purported harassment in, and failure to successfully 
complete, Officer Candidate School (OCS).

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
merits of the veteran's claim.

The Court remand

As was described in the Introduction, this issue was remanded 
by the Court in December 2005, pursuant to a Joint Motion for 
remand. 

The Board wishes to make it clear that it is aware of the 
Court's instructions in Fletcher v. Derwinski, 1 Vet. App. 
394, 397 (1991), to the effect that a remand by the Court is 
not "merely for the purposes of rewriting the opinion so that 
it will superficially comply with the 'reasons or bases' 
requirement of 38 U.S.C.A. § 7104(d)(1).  A remand is meant 
to entail a critical examination of the justification for the 
decision."  The Board's analysis has been undertaken with 
that obligation in mind.

The December 2005 Joint Motion for Remand reflects that the 
counsel for the veteran and the Secretary of the VA 
determined that VA failed to comply with the directives of an 
August 2001 Board remand because a December 2002 VA 
psychiatric examiner did not discuss the veteran's claimed 
PTSD and did not make or rule out a diagnosis of PTSD under 
the DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), criteria. 
See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the 
remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance].

The December 2005 joint motion further reflects that the 
counsel for the veteran and the Secretary of the VA 
determined that the daily logs of Officer Candidate (Class 
#16A-66) Company B 1st Officer Candidate Battalion USASESCS 
(3A-3165-05) Ft. Gordon, GA for the period from April 29, 
1966 to July 12, 1966 and Headquarters and Headquarters 
Company 1st Officer Candidate Battalion USASESS (3A-3165-05) 
Ft. Gordon, GA for the period from July 13, 1966 to August 3, 
1966 should be obtained.  [As will be discussed below, 
previous efforts to obtain such records from the National 
Personnel Records Center (NPRC) were unavailing.]    

Stegall concerns

Pursuant to the remand contained in the Joint Motion, the 
Board remanded this case in May 2007.  The Board's remand 
instructions were as follows:

1.  VBA should contact the service department and 
attempt to obtain copies of the daily logs of Officer 
Candidate (Class #16A-66) Company B 1st Officer 
Candidate Battalion USASESCS (3A-3165-05) Ft. Gordon, GA 
for the period from April 29, 1966 to July 12, 1966; and 
daily logs of Headquarters and Headquarters Company 1st 
Officer Candidate Battalion USASESS (3A-3165-05) Ft. 
Gordon, GA for the period from July 13, 1966 to August 
3, 1966.  Copies of those daily logs should be 
associated with the veteran's VA claims folder. If 
copies of those daily logs cannot be obtained, VBA 
should notify the veteran of the inability to obtain 
such records.

2.  VBA should arrange for psychological testing of the 
veteran.  After appropriate testing, a report should be 
prepared which describes the veteran's psychiatric 
diagnosis(es). PTSD should be either diagnosed or ruled 
out.

3.  VBA must then arrange for a psychiatric evaluation 
of the veteran in order to determine the existence and 
etiology of the claimed acquired psychiatric disability.  
After a review of appropriate records in the claims 
folder and an interview with the veteran, the examiner 
should provide a diagnosis(es) of any psychiatric 
disability identified; and should specifically opine 
whether it is as likely as not that the veteran has 
PTSD.  If PTSD is diagnosed, the examiner should 
identify the specific stressor(s) supporting such 
diagnosis.  The examiner should state whether stress 
associated with alleged harassment experienced during 
Officer Candidate School or associated with the 
veteran's failure to complete Officer Candidate School 
is sufficient by itself to have caused the veteran's 
claimed PTSD.  A report should be prepared and 
associated with the veteran's VA claims folder.

4.  After the development requested above has been 
completed to the extent possible, and after undertaking 
any additional development it deems necessary, VBA 
should again review the record and readjudicate the 
issue on appeal.  If the decision remains unfavorable to 
the veteran, a supplemental statement of the case (SSOC) 
should be prepared.  The veteran and his representative 
should be provided with the SSOC and an appropriate 
period of time should be allowed for response.

In August 2007, the AMC contacted the appropriate records 
depository, the National Archives and Records Administration, 
in an effort to secure the purported daily logs.  A response 
dated October 10, 2007 was received to the effect that even 
if such records were ever created they were not in the 
National Archives.  The veteran was informed of the negative 
response from the National Archives in the June 2008 SSOC.  
He has not responded.

In short, the Board's remand order was complied with by the 
AMC.  

The Board further observes that the Joint Motion clearly 
indicated that the veteran's "OCS records could not be 
obtained via the National Personnel Records Center".  See 
the Joint Motion, page 7.  This is congruent with the Board 
discussion in its 2003 decision.  There is no specific 
indication in the record as to where the purported daily logs 
may be located.  In addition, the Board has reviewed the 
source of information concerning the alleged "daily logs".  
That was an Assistant Service Officer, Department of 
Michigan, VFW.  Absolutely no basis was stated for the 
alleged existence of "daily logs", much less whether the 
contents thereof would shed any light on this case.  The 
Joint Motion similarly did not explain why such "daily 
logs" would exist. 
 
Under these circumstances, the Board believes that any 
further attempt to locate for the purported "daily logs" 
would be an exercise in futility.  Cf. Hayre v. West, 
188 F.3d 1327 (Fed. Cir. 1999) [VA's efforts to obtain 
service department records shall continue until the records 
are obtained or unless it is reasonably certain that such 
records do not exist or that further efforts to obtain those 
records would be futile].  

With respect to psychological testing of the veteran, as 
instructed the AMC duly referred the veteran's file to a VA 
psychologist.  The psychologist reviewed the file and 
concluded that psychological testing was inappropriate 
because "there is no suitable battery of psychological tests 
that would assist in distinguishing PTSD and Schizophrenia . 
. . Due to professional ethical guidelines, psychological 
testing should not be conducted . . . ."  Thus, the Board 
remand instructions were complied with by the AMC to the 
extent possible.  The Board adds that it must defer to the 
professional opinion of the psychologist in this matter.  See 
38 C.F.R. § 20.101(b) (2007).  

A VA psychiatric examination was conducted in April 2008, the 
results of which will be discussed below.  In June 2008, the 
AMC issued a SSOC which readjudicated the veteran's claim.  
The veteran and his representative were provided copies.  The 
veteran responded in July 2008, and his representative filed 
a VA Form 646 in August 2008.

Thus, the Board's remand instructions have been complied with 
to the extent possible.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefined 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).

Notice

The Board's now-vacated October 21, 2003 decision contained 
an extensive discussion as to how VA had complied with the 
provisions of the VCAA.  See the Board's decision, pages 4-8.  
The November 2005 Joint Motion for remand, as adopted by the 
Court, did not indicate or even suggest that any deficiencies 
existed as to either VCAA notice or the Board's discussion of 
VCAA compliance.  If the parties to the Joint Motion believed 
the Board's VCAA discussion was in any way problematical, 
they would have undoubtedly explained such potential error in 
the body of the Joint Motion.  They did not. 

The Court has stated that advancing different arguments at 
successive stages of the appellate process does not serve the 
interests of the parties or the Court, and that such a 
practice hinders the decision-making process and raises the 
undesirable specter of piecemeal litigation.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) ["Court will [not] 
review BVA decisions in a piecemeal fashion"]; see also 
Fugere v. Derwinski, 1 Vet. App. 103, 105 (1990), aff'd, 972 
F.2d 331 (Fed. Cir. 1992) ["[a]dvancing different arguments 
at successive stages of the appellate process does not serve 
the interests of the parties or the Court"].  The Board 
therefore sees no need to once again explain in detail why 
there was VCAA compliance.  

The Board adds that since its October 2003 decision there is 
of record another, very thorough VCAA letter dated July 28, 
2004.  In addition, the June 2008 SSOC contained notice as to 
how VA determines disability ratings and effective dates, 
pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
In any event, because the veteran's claim is being denied, 
the matter of Dingess notice is moot.   

Duty to assist

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.

The RO obtained the veteran's service medical and service 
personnel records.  The veteran identified VA treatment 
records and disability records from the Social Security 
Administration (SSA).  The RO requested and obtained these 
records. 

The Board notes that the veteran has alleged service medical 
records from Fort Knox, Kentucky; Fort Jackson, South 
Carolina; Fort Gordon, Georgia; and a unit dispensary in 
Germany are not on file.  However, the record reflects that 
the veteran's service medical records, which were evidently 
complete, were obtained in June 1971.  In connection with the 
veteran's more recent allegation that those records are 
incomplete, the Board, in August 1997, remanded the case for 
the purpose of directing the RO to contact the National 
Personnel Records Center (NPRC) and request that agency to 
search for additional service medical records of the veteran.  
The NPRC indicated on two occasions that there were no 
additional service medical records for the veteran located at 
the NPRC.

As has been discussed above, the Joint Motion did find fault 
with respect to VA's duty to assist the veteran in the 
development of his claim.  In particular, the Joint Motion 
found that a December 2002 VA psychiatric examination report 
did not specifically rule out PTSD.  As was discussed above, 
pursuant to the Board's May 2007 remand instructions another 
VA psychiatric examination was completed in April 2008, and 
PTSD was specifically ruled out.  Further, the Joint Motion 
required additional search for the alleged OCS "daily log".  
This, too, was accomplished, although nothing came of it. 

There is no indication in the record that any other evidence 
exists which is pertinent to the veteran's claim and which 
has not been obtained.  In July 2008, the veteran indicated 
that he had no additional information of evidence to submit, 
and his representative has not since referred to other 
pertinent evidence.  See Dela Cruz v. Principi, 15 Vet. App. 
143, 149 (2001) [VCAA notice not required where there is no 
reasonable possibility that additional development will aid 
the claimant].

In Patton v. West, 12 Vet. App. 272 (1999), the Court held 
that special consideration must be given to claims for PTSD 
based on sexual assault.  In particular, the Court held that 
the provisions in M21-1, Part III, 5.14(c), which address 
PTSD claims based on personal assault, are substantive rules 
that are the equivalent of VA regulations and must be 
considered.  See also YR v. West, 11 Vet. App. 393, 398-99 
(1998).  However, the veteran has not contended that he was 
the subject of a personal or sexual assault in service.  In 
any event, as outlined above, extraordinary efforts have been 
made to secure any evidence relating to the veteran military 
service, including his participation in OCS.  

The Board additionally notes that general due process 
concerns have been satisfied in connection with this appeal.  
See 38 C.F.R. § 3.103 (2007).  The veteran and his 
representative have been accorded ample opportunity to 
present evidence and argument in support of his appeal.  The 
veteran was afforded a personal hearing before a RO Hearing 
Officer, in October 1996, the transcript of which is of 
record.  The veteran's representative has submitted written 
argument in his behalf.

The lengthy history of this issue has been set forth above.  
Remanding at this juncture would accomplish nothing except to 
further delay resolution of this case, which is now over a 
decade old.  As the Court stated in Erspamer v. Derwinski, 
1 Vet. App. 3, 11 (1990): "Ten years is an undeniably, and 
unacceptably, long time to have passed since [the appellant] 
first filed the claim for benefits with the VA.  The delays 
have benefited neither the parties nor the public and they 
cannot be permitted to continue.  The petitioner has a right 
to a decision on her claim."  The Board agrees with the 
stated goals of the Court and does not believe that another 
remand would be in the best interest of anyone.  Indeed, a 
remand under such circumstances would perpetuate "the 
hamster-wheel reputation of veterans law".  See Coburn v. 
Nicholson, 19 Vet. App. 427, 434 (2006) (Lance, J., 
dissenting). 

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Relevant law and regulations

Service connection - in general

In general, service connection may be granted for disease or 
injury incurred in or aggravated by active military service.  
See 38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2007).

For certain chronic disorders, to include psychosis, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).

Additionally, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d) 
(2007).



In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

Service connection - PTSD

A specific VA regulation applies to PTSD claims. In order for 
service connection to be awarded for PTSD, three elements 
must be present: (1) a current medical diagnosis of PTSD; (2) 
credible supporting evidence that a claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
causal nexus between the current PTSD symptomatology and the 
claimed in-service stressor.  See 38 C.F.R. 
§ 3.304(f) (2007).

In Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court set 
forth the analytical framework and line of reasoning for 
determining whether a veteran was exposed to a recognizable 
stressor during service, which, as discussed above, is an 
essential element in solidifying a claim for service 
connection for PTSD.  In Zarycki, it was noted that, under 38 
U.S.C.A. 1154(b), 38 C.F.R. 3.304(d) and (f), and the 
applicable provisions contained in VA Manual 21-1, the 
evidence necessary to establish the incurrence of a 
recognizable stressor during service to support a claim of 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Hayes v. 
Brown, 5 Vet. App. 60 (1993).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
credible evidence that supports and does not contradict the 
veteran's testimony. 
See Doran v. Brown, 6 Vet. App. 283, 289 (1994).

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 [reasonable doubt to be resolved in veteran's favor].

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Analysis

Initial matter

Although the veteran has claimed service connection for any 
and all psychiatric disabilities, his focus has been on PTSD.  
Moreover, by far the most consistent psychiatric diagnosis 
has been paranoid schizophrenia.  The Board will therefore 
apply a Hickson/38 C.F.R. § 3.304(f) analysis, keeping in 
mind that the veteran has alternatively claimed service 
connection for PTSD and schizophrenia. 

While there is of record an isolated July 1995 diagnosis of a 
paranoid personality disorder, the Board notes that 
personality disorders are considered to be congenital or 
developmental disabilities for which service connection may 
not be granted.  See 38 C.F.R. § 3.303, 4.9, 4.127 (2007).



Current disability
  
With respect to Hickson element (1), the record is replete 
with diagnoses of chronic paranoid schizophrenia, starting in 
1986 and up to and including the most recent VA psychiatric 
examination in April 2008.  

Concerning 38 C.F.R. § 3.304(f), the medical diagnosis of 
record overwhelmingly shows that the veteran's diagnosis is 
paranoid type schizophrenia, not PTSD.  
See, e.g., the October 1986 evaluation by the Michigan 
Disability Determination Service; the December 2002 VA 
examination report; and the April 2008 VA psychiatric 
examination report.  

The December 2002 VA examiner was asked to address whether 
there was evidence to support a diagnosis of PTSD, and using 
the DSM IV criteria, specifically make or rule out such a 
diagnosis.  The VA examiner reviewed the veteran's claims 
file and medical history.  The examiner concluded that the 
medical records and examination results were consistent with 
a diagnosis of schizophrenia.  No diagnosis of PTSD was 
rendered.  As was discussed above, in response to the 
concerns contained in the Joint Motion, PTSD was specifically 
ruled out by the April 2008 VA psychiatric examiner.  
Moreover, the VA psychologist in April 2008 also specifically 
ruled out PTSD in the absence of Criterion A, experiencing a 
traumatic event.

The only source for a diagnosis of PTSD is the veteran's 
private physician, Dr. H.L., who in a series of letters and 
notes has referred to a diagnosis of PTSD, along with a 
number of other psychiatric diagnoses.  Specifically, in a 
January 2000 letter, Dr. H.L. stated that he felt that the 
veteran was suffering from PTSD as a result of his belief 
that his professional career and indeed his entire life was 
ruined by not completing OCS.  In a February 2007 letter, Dr. 
H.L. stated that the veteran has PTSD due to harassment and 
mistreatment during OCS.  For reasons that will now be 
addressed, the Board finds that the opinion of Dr. H.L. as to 
the veteran having PTSD is not persuasive and conflicts with 
the remainder of the evidence in this case.

The Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  See Madden v. Brown, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997).  However, the Court has held that the Board may 
not reject medical opinions based on its own medical 
judgment.  See Obert v. Brown, 5 Vet. App. 30 (1993).

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is based 
on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in 
analyzing the data, and the medical conclusion that the 
physician reaches. . . . As is true with any piece of 
evidence, the credibility and weight to be attached to 
these opinions [are] within the province of the 
adjudicator . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 
Board may appropriately favor the opinion of one competent 
medical authority over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).

The Court has expressly declined to adopt a "treating 
physician rule" which would afford greater weight to the 
opinion of a veteran's treating physician over the opinion of 
a VA or other physician.  See White v. Principi, 243 F.3d 
1378 (Fed. Cir. 2001).

Aside from Dr. H.L.'s diagnosis of PTSD, the competent 
medical evidence of record consistently shows that the 
veteran has a current diagnosis of schizophrenia and not 
PTSD.  Indeed, Dr. H.L.'s initial August 1997 evaluation of 
the veteran resulted in a diagnosis was of schizophrenia, not 
PTSD [Dr. H.L. made a distinction between paranoid 
schizophrenia and chronic undifferentiated schizophrenia and 
concluded that the veteran had the latter type].  PTSD was 
not even discussed by Dr. H.L. at that time.

This points to a larger issue with respect to the diagnoses 
rendered by Dr. H.L.: 
they are conflicting and contradictory.  For example, in a 
January 2000 report, 
Dr. H.L. initially diagnosed PTSD but then in the same letter 
concluded that the veteran had a psychosis not otherwise 
specified, possibly major depression.  
Setting aside the matter of whether major depression is a 
psychosis, the same uncertainty as to diagnosis is reflected 
in Dr. H.L.'s treatment records of the veteran spanning the 
period from his initial evaluation in August 1997 forward.  
At one time or another, Dr. H.L.'s diagnoses included 
paranoid schizophrenia, dissociative disorder, psychosis NOS, 
PTSD and major depression.  In his most recent report, dated 
February 27, 2007, after stating that the veteran's diagnosis 
was paranoid schizophrenia, Dr. H.L. later referred to the 
veteran's "schizophrenia and PTSD".     

The record is replete with Dr. H.L.'s inconsistencies.  Dr. 
H.L. stated in January 2000 that, in his opinion, paranoid 
schizophrenia was not an appropriate diagnosis because the 
veteran did not exhibit classical features of that disorder.  
However, in a February 2007 letter, Dr. H.L. stated that 
"[the veteran's] diagnosis is paranoid schizophrenia."

In addition to providing inconsistent diagnoses, and not 
distinguishing among various proffered diagnoses, Dr. H.L. 
did not provide an adequate description of his reasoning in 
arriving at any of the noted diagnoses.  Critically to the 
question of the existence of PTSD, Dr. H.L. did not address 
any of the specific DSM-IV criteria for a diagnosis of PTSD.  
He did not explain how many of those criteria the veteran 
meets and how many are not present.  By way of contrast, both 
the VA psychologist and the VA psychologist in April 2008 
made it clear that the veteran did not meet criteria A for 
PTSD. 

For these reasons, the Board accords Dr. H.L.'s opinion 
little weight of probative value.  The Board concludes that, 
while the record does contain Dr. H.L.'s  diagnosis of PTSD, 
it is not well explained, it is it is diminished by 
conflicting diagnoses of numerous other psychiatric 
disabilities and it is not informed by the veteran's 
objective medical history.  

On the other hand, the December 2002 and April 2008 VA 
psychiatric opinions which did not diagnose PTSD are based on 
a review of the entire record.  That record contains 
consistent diagnoses of paranoid schizophrenia starting in 
the mid 1980's.

Thus, although as contended by the veteran's representative 
in the September 2003 informal hearing, the medical opinion 
is divided, it is not of equal weight.  The Board finds that 
in light of the well-reasoned medical evidence indicating 
that the veteran has schizophrenia and not PTSD, a 
preponderance of the evidence is against the claim that the 
veteran has PTSD.  Element (1) of 38 C.F.R. § 3.304(f) is not 
met, and the veteran's claim with respect to PTSD fails on 
that basis.

In-service disease or injury

With respect to the second element, in-service incurrence of 
disease or injury, 
The Board will separately discuss disease and injury.

With respect to disease, there is no psychiatric diagnosis 
during the veteran's active duty or within the one year 
presumptive period for psychosis after separation.  The 
veteran's separation examination in June 1967 includes normal 
psychiatric findings and the veteran's own statement was that 
he had no history of nervous trouble, depression or excessive 
worry.  

The first medical diagnosis of a psychiatric disorder did not 
occur until 1986, almost 20 years after the veteran was 
discharged from active military service, and long after the 
end of the one year presumptive period.  In an October 1986 
psychiatric examination conducted in conjunction with the 
veteran's claim for Social Security disability benefits, the 
veteran reported that he began to experience auditory and 
persecutory hallucinations around 1984; he appeared to 
suggest that these symptoms began after he was denied a 
promotion at, and was dismissed from, his place of 
employment.  The examiner in October 1986 concluded that the 
most likely diagnosis was paranoid schizophrenia.  

In his February 2007 letter, Dr. H.L. stated that the veteran 
had schizophrenia in service and that "his difficulties in 
OCS were the result of it".  This conclusion is at odds with 
the veteran's military record.  There is no indication in the 
contemporaneous service records of any psychiatric problem.  
The veteran's service medical records include a March 1966 
examination report, which concluded that the veteran was not 
qualified for OCS by reason of defective uncorrected vision, 
measured at 20/30 in each eye at that time.  However, for 
reasons which are unclear the veteran's service personnel 
records show that he was in fact assigned to an officer 
candidate class for a brief period beginning in April 1966.  
Aside from the documented problem with visual acuity, no 
reason for his discontinuance from OCS appears in the 
official records.  Crucially, there is no indication that 
that a psychiatric problem was suspected by anyone at the 
time.  The veteran was evidently not referred to a mental 
hygiene clinic.  As was indicated above, at his separation 
physical examination he did not indicate that he had any 
psychiatric problems.  

In his February 2007 report, Dr. H.L. sated "[t]he records 
imply that [the veteran's] dismissal [from OCS] was for 
psychiatric reasons."  Dr. H.L. did not refer to any 
specific records, and the Board cannot find any such in the 
file.  The only implication in the file is that the veteran 
was dismissed from OCS due to lack of visual acuity.  The 
Board thus finds this comment from Dr. H.L. to be lacking in 
credibility and probative value.

Moreover, no psychiatric problems were identified for two 
decades after service, and when they were, in October 1986, 
their onset was identified as in 1984 and was not found by 
that examiner to be related to service.  The December 2002 VA 
examiner stated that although it was possible for prodromal 
symptoms of schizophrenia to exist for 20 years based on his 
review of the record he did not believe that it was as likely 
as not that the veteran's schizophrenia was present in the 
military.

Contrary to the findings of Dr. H.L., the veteran's 
separation examination in June 1967 includes normal 
psychiatric findings as well as the veteran's own report that 
he had no history of nervous trouble, depression or excessive 
worry.  There is no evidence of psychiatric symptomatology 
for almost two decades after the veteran left military 
service.  The veteran himself described the onset of symptoms 
as one and a half years prior to his October 1986 evaluation, 
and at that time he attributed the onset of symptoms to 
problems with his employer.  Such attribution is echoed in 
statements made in the October 1996 hearing by both the 
veteran and his wife.  Dr. H.L. did not account for this 
history; rather he subsequently adopted without clear 
explanation the veteran's later-expressed theory that 
harassment during OCS caused his psychiatric problems.

Based on the utter lack of psychiatric symptoms documented in 
service and for two decades thereafter, at which time the 
veteran reported experiencing a "nervous breakdown" the 
Board finds the conclusion of Dr. H.L. that schizophrenia 
existed in service to be less probative than the other 
medical opinions to the contrary.

In a December 1999 statement, the veteran in substance 
contended that records of an Article 15 proceeding are 
evidence of psychiatric problems in service.  He stated that 
these records show a young frustrated solder who had not 
realized his dream of becoming an officer.  However, a review 
of these records shows only that the veteran was cited for a 
minor infraction, appearing at his assigned post on February 
17, 1967 without the proper uniform.  He was fined $10.00, 
was given extra duty for seven days and was restricted to 
base for seven days.  There is nothing surrounding this 
infraction which is supportive of an overall change in mood 
or attitude as the veteran has suggested.  It also does not 
appear that the veteran demonstrated any further disciplinary 
problems while in the service.

It is now well established that a layperson without medical 
training, such as the veteran, is not competent to comment on 
medical matters such as date of onset or cause of a 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494- 
5 (1992); see also 38 C.F.R. § 3.159 (a)(1) [competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions].  The veteran's 
attempt to establish his Article 15 as a symptom of a 
psychiatric disability is therefore entitled to no weight of 
probative value.

With respect to PTSD, not even Dr. H.L. appears to indicate 
that such was present in service.

For these reasons, in-service disease is not demonstrated.

The veteran also alleges in-service injury, specifically PTSD 
stressors/psychic trauma in the form of harassment and 
intimidation.  During the July 1995 VA psychiatric 
examination, the veteran reported experiencing harassment 
while attending OCS in service.  He has since repeated this 
contention on numerous occasions, most recently in connection 
with the April 2008 VA psychiatric examination:  "He states 
that [his superiors] interrupted him while he was eating and 
sleeping.  They made him do extra training and extra 
calisthenics.  . . . .  
He denied any physical or sexual abuse or attempts on his 
life." 

With respect to PTSD stressors, the veteran does not contend 
that he engaged in combat with an enemy within the meaning of 
38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d), and there is 
no evidence of his participation in combat.  There is no 
indication in the official records that the veteran served in 
Vietnam, and he does not so contend.  The Board accordingly 
concludes that combat status has not been demonstrated in 
this case.  Because it has not been shown that the veteran 
engaged in combat, the law requires that stressors be 
corroborated.

In a March 2003 progress note of Dr. H.L., the veteran was 
reported to have stated that he lost a couple friends in 
Vietnam. However, the veteran has never contended that this 
was a stressor event, and has never provided any information 
by which this account could be verified.  The heart of the 
veteran's contention is that he has PTSD resulting from 
harassment he allegedly received while attending OCS, as well 
as from his failure to complete the program.  There is no 
objective evidence of the former, although the latter is 
true.  The Board notes in this regard that there is no 
evidence of completion of such training listed in the 
veteran's Form DD-214; and in fact the veteran did not become 
an officer.

There is no corroboration of the veteran's vague allegations 
of "harassment" during OCS; he merely indicated that he was 
"interrupted while eating and sleeping" [which could well 
be standard operating procedure at OCS]; and he also 
intimated that he was being picked on for unexplained 
reasons.  Such statements are incapable of corroboration.  
[In this connection, the Board observes that certain medical 
evidence of record, in particular a comment of the examiner 
in the April 2008 VA examination report, is suggestive that 
the veteran's report of "harassment" at OCS is a delusional 
product of his paranoid schizophrenia.]  

In addition, there is competent medical evidence, in the form 
of the April 2008 opinions of VA psychologist and 
psychiatrist, that the stressors alleged by the veteran 
[which arguably are a routine part of officer training, at 
least in the 1960s] do not meet the DSM-IV criteria for PTSD 
stressors, because the veteran did not experience or witness 
any serious traumatic event [Criterion A].  The requirements 
of 38 C.F.R. § 3.304(f) as to verified stressors have not 
been met.

In short, for reasons stated above, the second element, in-
service disease or injury, to include PTSD stressors, is not 
met, and the claim fails for that reason. 

Medical nexus

The Board will finally consider the third element, medical 
nexus. 

With the exception of the opinions of Dr. H.L., discussed 
above, which found a relationship between the veteran's 
psychiatric problems and his military service, the Board can 
identify no medical evidence which purports to relate the 
veteran's current psychiatric disorder with his military 
service.  Both the December 2002 and April 2008 VA examiners 
found no such connection.  

It appears from Dr. H.L.'s description of the veteran's 
symptoms as being precipitated by his military service in the 
1960's that he assumes a much earlier date of onset of 
symptoms than can be supported by the record.  This 
assumption is indicated by a statement in the August 1997 
report of Dr. H.L., to the effect that the veteran stated 
that that he was initially hospitalized in 1985, but that his 
problems began when he was in the military in the mid 
sixties.  However, as has been discussed above in connection 
with the second element, the objective evidence of record 
shows nothing until a reported onset of psychiatric symptoms 
starting with a reported "nervous breakdown" in the mid 
1980's evidently due to job-related concerns.  

The Court has held that a medical opinion premised upon an 
unsubstantiated account of a claimant is of no probative 
value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 
(1993) [generally observing that a medical opinion premised 
upon an unsubstantiated account is of no probative value, and 
does not serve to verify the occurrences described]; Reonal 
v. Brown, 5 Vet. App. 458, 461 (1993) [the Board is not bound 
to accept a physician's opinion when it is based exclusively 
on the recitations of a claimant].    

Dr. H.L. essentially has given no reasoning for his opinion 
that the veteran's psychiatric problems, variously diagnosed, 
were precipitated by events in service, other than the 
veteran's self report of "harassment" during OCS.  As has 
been discussed above, such report is completely unsupported 
by the evidence, which shows no psychiatric problems in 
service plus the onset of treatment for psychiatric treatment 
20 years after service, and at that time the veteran did not 
allude to his military service being a causative factor.  For 
that reason, the Board accords the nexus opinion(s) of Dr. 
H.L. little weight of probative value.  

The veteran's representative cited a medical treatise during 
the October 1996 hearing for the idea that schizophrenia has 
a lengthy maturation process, and suggested such a length of 
time between service and the onset of symptoms might be 
reasonable.  The December 2002 VA examiner carefully 
considered the matter but reasoned that, although it was 
possible for prodromal symptoms to appear prior to the 
diagnosis of a psychiatric disorder, it is unlikely that such 
a prodromal phase would begin so distant [20 years] from the 
onset of symptoms requiring psychiatric treatment.

The Board notes that the veteran's representative does not 
appear to be competent to comment on matters requiring 
medical expertise, such as this.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-5 (1992).  Moreover, in a long line of 
cases, Court has consistently held that medical treatise 
evidence that was too generic and inconclusive as to the 
specific facts in a case was insufficient to establish causal 
link.  See, e.g., Mattern v. West, 12 Vet. App. 222 (1999); 
Sacks v. West, 11 Vet. App. 314 (1998).

Thus, as to the matter of a prodromal phase to the veteran's 
schizophrenia, the Board accords greater weight of probative 
value to the December 2002 VA examiner's opinion that such 
was not the case here.

The Board adds that the unfavorable medical opinions, to 
include the October 1986 initial evaluation as well as the 
two VA opinions discussed above, are entirely consistent with 
the veteran's reported medical history, which as noted above 
is negative during service and negative for two decades after 
service, at which time he reported a "nervous breakdown" 
due to other causes.  

In short, the Board finds that the preponderance of the 
evidence is against the veteran's claim as to the matter of 
medical nexus.  The claim also fails for that reason.

Conclusion

In summary, for the reasons and bases expressed above, the 
Board concludes that service connection for a psychiatric 
disability is denied.  A preponderance of the competent 
medical evidence of record does not indicate that PTSD 
exists.  Nor is there any evidence of a confirmed stressor.  
With respect to the veteran's currently diagnosed paranoid 
schizophrenia, there is no evidence that this disorder was 
present in service or within the one year presumptive period 
after service.  Finally, a preponderance of the competent 
medical evidence of record does not support a conclusion that 
there is any nexus between the veteran's currently diagnosed 
paranoid schizophrenia and claimed PTSD and his military 
service.



	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for a psychiatric 
disability, to include PTSD, is denied.




____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


